Citation Nr: 1454115	
Decision Date: 12/09/14    Archive Date: 12/16/14	

DOCKET NO.  12-07 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.
 
2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.
 
3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss.
 
 
REPRESENTATION
 
Appellant represented by:  Colorado Division of Veterans Affairs
 
 

WITNESS AT HEARING ON APPEAL
 
The appellant
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1967 to October 1968.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
 
In a rating decision of July 2008, the RO denied entitlement to service connection for right and left knee disabilities, as well as for  a left ear hearing loss.  The Veteran filed a Notice of Disagreement with that determination, but failed to timely perfect his appeal.  Hence, the July 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).  Since the July 2008 decision, the Veteran has submitted additional evidence in an attempt to reopen his claims.  The RO did, in fact, reopen the Veteran's claims for service connection for right and left knee disabilities and left ear hearing loss, but continued its denial of entitlement to service connection for those disabilities.  Significantly, regardless of what the RO has done, the Board is required to address the question whether new and material evidence to reopen the claim for service connection has been received.  Such a question goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).
 
 

FINDINGS OF FACT
 
1.  In an unappealed rating decision of July 2008, the RO denied entitlement to service connection for right and left knee disabilities, as well as for left ear hearing loss.
 
2.  Evidence submitted since the July 2008 rating decision when considered by itself or with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claims.
 
 
CONCLUSIONS OF LAW
 
1.  The decision of the RO in July 2008 denying entitlement to service connection for right and left knee disabilities and left ear hearing loss is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  
 
2.  Evidence received since the time of the RO's decision in July 2008 denying entitlement to service connection for right and left knee disabilities and left ear hearing loss is new, but not material, and insufficient to reopen the Veteran's previously denied claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of May 2010 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  The Veteran was provided notice how effective dates and disability ratings are assigned.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.
 
In reaching this determination, the Board has reviewed all of the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a videoconference hearing before the undersigned in July 2013, as well as service treatment records, VA (including Virtual VA and Veterans Benefits Management System records) and private treatment records and examination reports, and various statements by the Veteran's family members.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378-80 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
 
Service Connection
 
The Veteran seeks entitlement to service connection for right and left knee disabilities, and for a left ear hearing loss.  He contends that these disabilities had their origin in service, at which time the Veteran served as a plane captain, frequently mounting and dismounting planes, and during the course of which he reports that he was exposed to considerable noise at hazardous levels, resulting in hearing loss.
 
In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).  
 
In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
Once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
 
Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of a claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.   In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
At the time of the July 2008 decision it was noted that a current VA audiometric examination showed evidence of a mild left ear hearing loss.  However, audiometric examinations conducted during the Veteran's period of active military service were within normal limits as the term hearing loss is defined by 38 C.F.R. § 3.385 (2014), as was the appellant's service discharge audiogram.  

At a March 2008 VA audiometric examination a VA audiologist reported reviewing the Veteran's inservice audiograms, noting that, because the appellant had normal hearing at discharge, it was less likely than not that his current level of mild left ear hearing loss was caused by or a result of noise exposure in service.  The VA audiologist further indicated that the Veteran's left ear hearing loss was more likely the result of postservice occupational, recreational, and environmental noise exposure and/or the aging process.  
 
As regards the Veteran's claimed right knee disability, it was noted that a service entrance examination showed a history of a "trick knee," though the knee in question was not indicated.  Further noted was that there were no complaints or treatment for the Veteran's knees in service treatment records.  While private treatment records noted a history of a right knee injury diagnosed as lateral meniscal derangement in 2004, this was well after the Veteran's discharge from service in 1968.
 
Regarding the Veteran's claimed left knee disability, it was once again noted that the Veteran's service entrance examination showed a history of a "trick knee," though which knee was not indicated.  Once again, it was noted that there were no complaints or treatment for knee problems in the Veteran's service treatment records.  Moreover, current treatment records showed no evidence of any treatment and/or complaints concerning the Veteran's left knee.  
 
Based on the aforementioned, entitlement to service connection for right and left knee disabilities, as well as for left ear hearing loss, was denied.  The July 2008 determination was adequately supported by and consistent with the evidence then of record, and is now final.  38 U.S.C.A. § 7105.
 
Evidence submitted since the time of the July 2008 rating decision, consisting, for the most part, of a VA audiometric examination conducted in December 2011, as well as private arthroscopic findings dated in June 2013, and a transcript of the Veteran's July 2013 testimony before the undersigned, while "new" in the sense that it was not previously of record, is not "material."  

In that regard, following the December 2011 VA audiometric examination which involved a full review of the Veteran's claims file, it was the examining audiologist's opinion that the Veteran suffered from a bilateral sensorineural hearing loss in the frequency range from 500 to 4,000 Hertz which was not at least as likely as not caused by or the result of an event in military service.  The rationale for that opinion was that, based on the Veteran's reports and documents in his claims folder, it was reasonable to assume that the appellant was exposed to hazardous noise levels while in service.  Notwithstanding that fact, while electronic hearing testing conducted at enlistment and discharge showed a slight difference in thresholds between enlistment and discharge, in particular, at 500 and 1,000 Hertz bilaterally, the thresholds shifts at all three frequencies were not considered significant, given that no significant threshold shift beyond normal variability occurred during the Veteran's period of active service.  According to the evaluating audiologist, based on electronic hearing testing conducted at enlistment and discharge, it was unlikely that the Veteran had hearing damage while in service.  Moreover, based on electronic hearing testing conducted at enlistment and discharge, it was the evaluating audiologist's opinion that the Veteran's hearing loss was less likely than not caused by or the result of noise exposure while in service.  

With regard to the knees while arthroscopic photographs of the Veteran's knees submitted in conjunction with his current claim apparently show some knee pathology bilaterally this evidence fails to show any relationship between that pathology and some incident or incidents of the Veteran's period of active military service.  

Based on the aforementioned, the Board must find that the evidence submitted since the time of the July 2008 rating decision denying entitlement to service connection for right and left knee disabilities and a left ear hearing loss does not constitute new and material evidence sufficient to reopen the Veteran's previously denied claims.  This is to say that, by itself, or when considered with the previous evidence of record, the newly received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claims.  Accordingly, the appeal regarding the issues of entitlement to service connection for right and left knee disabilities, as well as left ear hearing loss, must be denied.
 
The Veteran argues that his bilateral knee disabilities and left ear hearing loss had their origin during his period of active military service.  However, as before, there remains no competent evidence that the disabilities in question had their origin during or are in any way the result of the Veteran's active military service.  The Veteran as a lay person untrained in the fields of either audiology or orthopedics, is not competent to create the requisite causal nexus for the disabilities at issue.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the opinion as to the etiology of the disabilities at issue falls outside the realm of common knowledge of a lay person.  Rather, the evidence required must come from someone qualified by training and expertise none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Based on the aforementioned, the evidence is not new and material.  Accordingly, the claims to reopen the issues of entitlement to service connection must be denied.
 

ORDER
 
New and material evidence not having been submitted, the application to reopen the claims of entitlement to service connection for right and left knee disabilities, and a left ear hearing loss is denied.  
 


                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


